                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                            CASE NO. CR18-0278-JCC
10
                                    Plaintiff,                   ORDER
11
                     v.
12
            HECTOR PAYAN-CRUZ, et al.,
13
                                    Defendants.
14

15          This matter comes before the Court on Defendants Hector Payan-Cruz and Kevin

16 Aguilar-Mendoza’s unopposed motion to continue trial (Dkt. No. 44) and Defendants’ speedy

17 trial waivers (Dkt. Nos. 45–47). Having thoroughly considered the motion and the relevant

18 record, the Court FINDS that:

19          (a) taking into account the exercise of due diligence, a failure to grant a continuance in

20 this case would deny counsel for Defendants the reasonable time necessary for effective

21 preparation, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);

22          (b) a failure to grant such a continuance in this proceeding would likely result in a
23 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i);

24          (c) this case is sufficiently complex that it is unreasonable to expect adequate preparation
25 for pretrial proceedings or for the trial itself within the current time limits, as set forth in 18

26 U.S.C. § 3161(h)(7)(B)(ii); and


     ORDER
     CR13-0238-JCC
     PAGE - 1
 1          (d) the ends of justice will be best served by a continuance, and the ends of justice
 2 outweigh the best interests of the public and Defendants in any speedier trial, as set forth in 18

 3 U.S.C. § 3161(h)(7)(A).

 4          Therefore, the Court GRANTS Defendants’ unopposed motion (Dkt. No. 44). Trial in the
 5 above-captioned matter is CONTINUED from April 15, 2019 to June 24, 2019 at 9:30 a.m. The

 6 Court FINDS that the period of delay from the date of this order to the new trial date is

 7 excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv). All pretrial motions

 8 shall be filed no later than May 17, 2019.
 9          DATED this 26th day of March 2019.




                                                          A
10

11

12

13                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR13-0238-JCC
     PAGE - 2
